Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 1 of 10 PageID #: 2043




                       UNITED STATES DISTRICT COURT

                         DISTRICT OF SOUTH DAKOTA

                                 WESTERN DIVISION


 UNITED STATES OF AMERICA,                           5:16-CR-50149-03-KES

                    Plaintiff,
       vs.                                            ORDER DENYING
                                                    MOTION FOR NEW TRIAL
 WICAHPE MILK,

                    Defendant.



      Defendant, Wicahpe Milk, moves for a new trial under Rule 33(b)(2) of

the Federal Rules of Criminal Procedure. Docket 373. Milk argues he is entitled

to a new trial based on (1) the introduction of certain evidence at trial, (2)

insufficiency of evidence to sustain a verdict for possession of a firearm by a

prohibited person, and (3) ineffective assistance of counsel. Id. The United

States opposes Milk’s motion. Docket 375. For the following reasons, the court

denies the motion for new trial.

                                   BACKGROUND

      On September 20, 2016, Milk was indicted on one count of conspiracy to

distribute a controlled substance, in violation of 21 U.S.C. §§ 846, 841(a)(1),

and 841(b)(1)(A). CR 16-50118 Docket 1. The court granted the government’s

motion to join Milk with co-defendants Julissa Poor Bear and Harold Louis

Brewer, Jr. in CR 16-50149. Docket 95. In a Second Superseding Indictment,

Milk was charged with conspiracy to distribute a controlled substance,
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 2 of 10 PageID #: 2044




possession of a firearm by a prohibited person, and obstruction of justice.

Docket 215. Brewer entered a plea of guilty on December 28, 2018, and Poor

Bear entered a plea of guilty on March 20, 2020. Dockets 107, 239. Milk

proceeded to trial on June 28, 2021. See Dockets 301, 357. The jury found

Milk guilty on all three counts in the Second Superseding Indictment. Docket

365. Milk is scheduled to be sentenced on October 1, 2021. Docket 369.

                               LEGAL STANDARD

      Under Rule 33 of the Federal Rules of Criminal Procedure, a court can

vacate a judgment and grant a new trial “if the interest of justice so requires.”

Fed. R. Crim. P. 33(a). “As a general rule, the decision whether to grant or deny

a motion for a new trial lies within the discretion of the district court.” United

States v. McMahan, 744 F.2d 647, 652 (8th Cir. 1984) (citing McDonough Power

Equip., Inc. v. Greenwood, 464 U.S. 548, 556 (1984)). The court’s authority to

grant a new trial should be used cautiously and sparingly. United States v.

Cole, 537 F.3d 923, 926 (8th Cir. 2008) (citation omitted).

      “Rule 33 is [an] unusual remedy that is reserved for ‘exceptional cases in

which the evidence preponderates heavily against the verdict.’ ” United States v.

Anwar, 880 F.3d 958, 970 (8th Cir. 2018) (alteration in original) (quoting

United States v. Campos, 306 F.3d 577, 579 (8th Cir. 2002)). “Unless the

district court ultimately determines that a miscarriage of justice will occur, the

jury’s verdict must be allowed to stand.” Campos, 306 F.3d at 579.




                                         2
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 3 of 10 PageID #: 2045




                                  DISCUSSION

I.    Cell Phone Trial Exhibit and Witness Testimony

      Milk states that during trial “the government introduced testimony from

a phone [(exhibit 39)] that was never identified as a phone belonging to Milk”

and “[t]he government’s discovery indicated that the phone belonged to

[Jeremy] Crow.” Docket 373 at 1. Milk alleges that “[t]he government never

informed [Milk] that it was their position that the phone belonged to Milk and

therefore the contents of the phone would be introduced against Milk at trial.”

Id. As a result, Milk argues that he was “deprived of any opportunity to file a

motion to suppress the contents of said phone or more egregiously to review

the contents of the phone prior to the jury trial in the case.” Id. And, Milk

argues, if he had filed a motion to suppress and it was denied, he “would have

entered a plea to the charge which he was denied the opportunity to do.” Id.

Milk does not specify to which charge or charges he would have pleaded guilty.

See id.

      First, the government makes factual assertions to dispute Milk’s

arguments and conclusions. See Docket 375 at 3-5. The government states

that in the course of discovery, Milk received a copy of the “cellphone download

and associated reports for the phone” on August 7, 2017. Id. at 3. The phone

was on the government’s list of proposed exhibits that was provided to Milk a

week before trial. Id. At trial, the phone was offered and admitted into evidence.

Id. The government states that “[a]ny review of the phone contents should have

adduced the government’s position that it was in fact [Milk]’s phone, or at the

                                         3
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 4 of 10 PageID #: 2046




least, used by him.” Id. at 3. The government disputes Milk’s conclusion that

the phone “belonged to Crow” insofar as it was “collected from Crow’s person,”

but “it was apparent the phone had been primarily used by [Milk].” Id. at 4.

These facts, according to the government, were made known to the jury, and

Milk was free to cross-examine and put on evidence to the contrary. Id.

Ultimately, the “evidence from the phone was circumstantial and corroborative,

not directly indicative of [Milk’s] guilt on any particular element,” the

government argues. Id. at 5. Milk did not reply to the government’s brief, and

nothing in his initial motion and memorandum contradicts the facts stated by

the government as to this issue. See Docket 373 at 1.

      Second, the government disputes the legal grounds for a new trial based

on the introduction of the cell phone. Docket 375 at 4. Milk’s motion is devoid

of any authority that would require the government to share its “view” of a

particular piece of evidence or “otherwise decipher” it for Milk, the government

argues. Id.; see Docket 373 at 1. The government points out that Milk fails to

identify what would have been his legal basis to suppress the phone. Docket

375 at 4. The government speculates that suppression would have been

improbable because the phone was collected from Crow when Milk was not

present and the phone was searched under a search warrant. Id. And in the

event a suppression motion would have been denied, the government avers

that Milk never indicated that he was willing to enter a plea of guilty. Id. at 5.

      “Criminal defendants do not have a general constitutional right to

discovery.” United States v. Johnson, 228 F.3d 920, 924 (8th Cir. 2000). But

                                         4
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 5 of 10 PageID #: 2047




the government must “disclose all evidence that is ‘favorable to an accused’ and

‘material either to guilt or to punishment.’ ” United States v. Sandoval-

Rodriguez, 452 F.3d 984, 990 (8th Cir. 2006) (quoting Brady v. Maryland, 373

U.S. 83, 87 (1963)). Additionally, Rule 16(a)(1)(E) of the Federal Rules of

Criminal Procedure requires the government to permit the defendant, upon a

defendant’s request, to inspect and copy any documents and objects within the

government’s control that the government intends to use in its case-in-chief at

trial. To establish a violation of a defendant’s right to discovery, the defendant

“must point to a statute, rule of criminal procedure, or other entitlement to

obtain discovery from the government.” Johnson, 228 F.3d at 924.

      Here, Milk fails to articulate what action or inaction by the government

violated his entitlement to discovery. The record shows that Milk was in

possession of discovery of the cell phone since August 2017—nearly four years

before trial. Milk does not dispute that he received a copy of the cell phone

download and associated reports for the phone almost four years before the

trial. The government introduced evidence at trial showing that although the

cell phone was taken from Crow’s person, it was effectively Milk’s phone, or at

least that it was used by Milk. Milk had every opportunity to review the

discovery, object to the exhibit’s admission at trial, and cross-examine

witnesses about its contents. He also could have moved to suppress the

evidence well before trial, and, after reviewing discovery, could have engaged in

plea negotiations with the government. Nothing in the record indicates or even

suggests that Milk’s entitlement to certain discovery or rights at trial were

                                         5
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 6 of 10 PageID #: 2048




abridged as to the cell phone. Milk has failed to identify any miscarriage of

justice, and the court finds none. Thus, the court denies the motion for new

trial based on the cell phone introduced at trial.

II.   Sufficiency of Evidence as to Possession of a Firearm by a
      Prohibited Person

      Milk asserts that he is entitled to a new trial because there was

insufficient evidence to sustain a conviction on Count 2r of the Second

Superseding Indictment, possession of a firearm by a prohibited person.

Docket 373 at 2. He appears to argue that there was insufficient evidence

specifically as to element 3:

      [T]hat after that, on or about August 17, 2016, in Rapid City, in the
      District of South Dakota and elsewhere, the defendant knowingly
      received or possessed a firearm, that is a Raven MP-25, .25 caliber
      pistol, bearing serial number 665342.

Docket 360 at 7. Milk states that “[t]he sole evidence was that the defendant

was seen at Walmart approximately an hour prior to his arrest on August 17,

2016, with a red back pack similar to the one found in the vehicle.” Docket 373

at 2. He argues that “[t]he red back pack in which the firearm was found was

retrieved from the front passenger floor board,” a space that the “undisputed

evidence showed was occupied by Alyissa Williams.” Id. And he argues that

Williams and Lori Red Owl “were both alone in the vehicle after the defendant

was removed with ample opportunity for either of them to have placed a firearm

in the red back pack.” Id. He goes on to state that “[n]o fingerprints belonging

to Milk were ever found on the firearm” and concludes that “[t]here was no




                                        6
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 7 of 10 PageID #: 2049




evidence that Milk ever had purchased the firearm or had possession of it at

any time prior to his arrest.” Id.

      The government argues that the evidence at trial was sufficient for the

jury to convict Milk on Count 2r. Docket 375 at 6-7. First, Milk was captured

on video at a Walmart carrying the red back pack that the firearm was

discovered an hour later by law enforcement. Id. at 6. Second, although Milk

was prohibited from possessing a firearm by virtue of a prior felony

conviction—a fact stipulated to by the parties—multiple witnesses testified that

Milk frequently possessed firearms. Id. Third, although the firearm was not

found on Milk’s person when he exited the vehicle, law enforcement testified

that there was movement inside the vehicle by its occupants as law

enforcement approached it. Id. This, the government argues, allowed the jury to

find that Milk and others moved the red back pack away from him before he

exited the vehicle. Id. Milk did not reply to the government’s brief, and nothing

in his initial motion and memorandum contradicts the trial testimony as stated

by the government regarding this issue. See Docket 373 at 2.

      “A defendant is entitled to a new trial due to insufficient evidence only if

‘the evidence preponderates heavily against the verdict,’ such that ‘a

miscarriage of justice will occur’ unless the defendant receives a new trial.”

United States v. Ruzicka, 988 F.3d 997, 1007 (8th Cir. 2021) (quoting United

States v. Stacks, 821 F.3d 1038, 1045 (8th Cir. 2016)). When analyzing a

motion for new trial based on sufficiency of the evidence, the court may “weigh

the evidence and judge the credibility of the witnesses to determine whether

                                        7
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 8 of 10 PageID #: 2050




there was a miscarriage of justice that warrants a new trial.” United States v.

Waloke, 923 F.3d 1152, 1156 (8th Cir. 2019) (citing United States v. Samuels,

543 F.3d 1013, 1019 (8th Cir. 2008)).

       Here, Milk’s contention that he cannot be convicted of possession

because he did not possess the firearm at the moment he was apprehended by

law enforcement is without merit. The evidence and testimony at trial was

sufficient to show that Milk possessed the firearm while at Walmart. And

witnesses testified that it was not uncommon for Milk to have firearms. Upon

its own evaluation of the evidence and witness testimony, the court finds that

there was sufficient evidence for the jury to find beyond a reasonable doubt

that Milk possessed the firearm in question. Thus, his motion for a new trial is

denied as to this issue.

III.   Assistance of Counsel

       Milk argues that he is entitled to a new trial because he was “deprived

effective assistance of counsel.” Docket 373 at 2. Milk points to alleged “ethical

and conflict of interest” concerns that his attorney raised with the court prior

to trial in a motion to withdraw that the court denied. Id.; see also Docket 323,

324. The government resists this basis for a new trial, because the argument is

too general and is not specific to counsel’s trial performance or strategy. Docket

375 at 7.

       “Normally, a collateral postconviction action under 28 U.S.C. § 2255 is

the appropriate means for raising a claim of ineffective assistance of counsel

and for developing a record sufficient to examine counsel’s performance. United

                                        8
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 9 of 10 PageID #: 2051




States v. Villalpando, 259 F.3d 934, 938 (8th Cir. 2001) (citation omitted). But

the court many consider an ineffective assistance of counsel claim on a motion

for new trial if it has “developed an adequate record on the issue.” Id. (citing

United States v. Stevens, 149 F.3d 747, 748 (8th Cir. 1998)). If such a record

exists, the court analyzes a motion for new trial based on ineffective assistance

of counsel under the two-prong Strickland test: (1) did “counsel’s performance

fall below an objective standard of reasonable competence,” and (2) did “the

deficient performance prejudice[] the defendant.” United States v. Hubbard, 638

F.3d 866, 870 (8th Cir. 2011) (citation omitted); see also Strickland v.

Washington, 466 U.S. 668, 687 (1984).

      Here, the only basis the court has to evaluate this claim is Milk’s

counsel’s ex parte motion to withdraw. See Docket 323. That motion brought to

the court’s attention counsel’s concerns about continuing his representation of

Milk. Id. There, the court found that although the attorney-client relationship

was not harmonious, the vague and speculative allegations were not grounds to

permit counsel to withdraw.1 Docket 324. Since denying the motion to

withdraw, Milk and his attorney have not provided any additional facts or other

information on this issue to further develop the record. Thus, the court finds




1 Milk’s motion for new trial states, “The court denied the motion [to withdraw]
based on the allegations of defendant constituting mere puffery . . . . Yet when
defendant allegedly made certain allegation to witnesses the allegations were
deemed to constitute obstruction of justice.” Docket 373 at 2. The difference, of
course, is that obstruction of justice is a criminal offense under 18 U.S.C.
§ 1503, but misrepresenting facts about the attorney-client relationship, unless
doing so under oath, is not a criminal offense.
                                         9
Case 5:16-cr-50149-KES Document 386 Filed 08/25/21 Page 10 of 10 PageID #: 2052




that there is an insufficient record to evaluate Milk’s claim of ineffective

assistance of counsel as grounds for a new trial.

                                  CONCLUSION

      Milk has not established that his rights to discovery or trial rights were

violated resulting in a miscarriage of justice as to the introduction of exhibit

39, a cell phone. The court’s review of the evidence and witness testimony

shows that there was sufficient evidence for the jury to convict Milk on Count

2r. And there is not an adequate record to assess Milk’s ineffective assistance

of counsel claim as a basis for a new trial. Thus, it is

      ORDERED that Milk’s motion for new trial (Docket 373) is denied.

      DATED August 25, 2021.

                                       BY THE COURT:


                                       /s/ Karen E. Schreier
                                       KAREN E. SCHREIER
                                       UNITED STATES DISTRICT JUDGE




                                         10
